DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a method and device for determining a malfunction of an electrostatic-capacitance pressure sensor, comprising the step of determining the malfunction has occurred by comparing a calculated index for malfunction detection with a predetermined reference value that represents a reference index for malfunction detection that was previously calculated when a pressure of a medium to be measured was in a predetermined operating range, wherein the index of malfunction is determined as a ratio of a change in pressure-sensitive capacitance measured at full vacuum, from a first zero point value, to a change in the reference capacitance, measured at full vacuum, from a second zero point value (claims 1 and 7); or the index of malfunction is determined as a ratio of a change in the deposition-sensitive capacitance, at a position corresponding to an inlet through which the medium to be measured is introduced to a 
The best prior arts of record: Hegner et al. (U.S. Pat. No. 5,836,063) teaches a method for producing pressure sensors with high-precision zero-point long-term stability defect classes, comprising determining the pressure-dependent capacitance ratio at two different periods and under vacuum and determining a measured-value span of the pressure sensor; but does not teach determining the index of malfunction depending on either the ratio of change in the pressure-sensitive capacitance or the ratio of change in the deposition-sensitive capacitance. 
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1 and 3-15, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 03/17/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855